Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Upon consideration of the Applicant’s arguments, see page 6 of the Remarks filed 07/19/2022, regarding the rejections of Claims 1, 3, 4, and 6 under 35 U.S.C. 112(b), these rejections are hereby withdrawn.
Applicant’s arguments, see pages 9-11 of the Remarks, with respect to Marshall in view of Babbitt not disclosing or teaching “a trimming processing part which performs slit processing…so that the upper end part of the can body is separated from the can body into a single ring shape”, have been fully considered and are persuasive.  However, upon further search and consideration of the prior art, the Examiner found that Miller et al. (US 4,030,432) teaches this kind of slit processing, so a new rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 7,818,987) in view of Miller et al., hereinafter Miller (US 4,030,432), and Babbitt et al., hereinafter Babbitt (US 9,095,888).
Regarding Claim 1, Marshall discloses (Figures 3, 5-6, and 8) a bottle can manufacturing apparatus for forming a mouth portion in a bottomed cylindrical can body (column 2 lines 15-16; the machine line is the bottle can manufacturing apparatus), comprising: a plurality of necking processing parts (column 2 lines 31-32; “one or more…necking stage” is interpreted as a plurality of necking processing parts); and a trimming processing part (trimming machine 505) which performs a trimming process on an upper end part of the can body (can 1000) to perform trimming (column 4 lines 44-55; the trimmer head 500 is used to produce chips of varying geometries, thereby trimming the can opening) while moving the can body around a rotation axis of a rotating turret (trimming turret 501) of the trimming processing part and rotating the can body (column 4 lines 15-16; the can 1000 is mounted upon trimming spindle 515, as shown in Figure 8, so when trimming spindle 515 is driven to rotate, the can will rotate as well), wherein the trimming processing part is continuously disposed with at least one of the plurality of necking processing parts (column 2 lines 56-57; “immediately at the end” is interpreted as meaning “continuously disposed”), and the trimming processing part is continuously disposed in the middle of the plurality of necking processing parts (column 1 lines 40-49, column 2 lines 15-16; the trimming device is one machine in a machine line and is used between first and second sets of necking stages, i.e. in the middle of the plurality of necking processing parts).
Marshall does not disclose that the trimming process is slit processing which produces trimmed material in the form of a single ring shape; the trimmed material of Marshall is in the form of chips of varying sizes and shapes (column 4 lines 44-47). Miller teaches (Figures 4 and 7) a bottle can manufacturing apparatus comprising a trimming processing part (assembly of main turret 236 with spindle units 86 having cutting ring 163 mounted on spindle sleeve 106 which cooperates with cutting edge 155 of blade 153) which performs slit processing on an upper end part of a can body (can body B) to perform trimming while moving the can body around a rotation axis (drive shaft axis 64) of a rotating turret (main turret 236) of the trimming processing part and rotating the can body (column 10 lines 7-12) so that the upper end part of the can body is separated from the can body into a single ring shape (scrap ring B’; clearly seen in Figures 4 and 7). Trimming the end part of the can body such that the trimmed material has a single ring shape as opposed to multiple chips of varying sizes is beneficial in that it allows for a very clean cut about the periphery of the can body (column 10 lines 64-66), as well as allows for simple disposal of the scrap material (column 10 lines 50-61; scrap ring B’ remains on knife ring 163 until it is displaced to fall down discharge chute 282). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottle can manufacturing apparatus disclosed by Marshall such that the trimming apparatus performs slit processing so that the upper end part of the can body is separated from the can body into a single ring shape, as taught by Miller, in order to ensure a clean cut on the can and allow for simple disposal of scrap.
Examiner note: when the combination of Marshall and Miller is made, the trimmer heads 500 having trimmer pilots 40 of Marshall is replaced with the cutting rings 163 of Miller, and cutter blade 153 of Miller is also added to cooperate with cutting rings 163.
Marshall is silent to the structure and functionality of the necking processing parts. Babbitt teaches (Figures 1 and 2) a bottle can manufacturing apparatus (machine line 10) for forming a mouth portion in a bottomed cylindrical can body (can 5 with open end 6 and closed end 7), comprising: a plurality of necking processing parts (forming/necking turrets 60 with turret star wheel 24 and tooling 105) each of which includes a rotating turret (turret star wheel 24), and each of which performs necking processing (column 3 lines 63-67) while moving the can body around a rotation axis (central axis 64) of the rotating turret of the necking processing part, wherein the plurality of necking processing parts are continuously disposed (Figures 1 and 2 show the turrets 60 with turret star wheel 24 arranged in a continuous line) via a coupling turret (transfer star wheel 22). As this is a known configuration of necking processing parts for a bottle can manufacturing apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle can manufacturing apparatus disclosed by Marshall and modified by Miller such that the necking processing parts have the same structure and arrangement as the necking processing parts taught by Babbitt to perform the same function of necking the can.
Examiner note: Marshall does not explicitly disclose that the trimming processing part is continuously disposed with the at least one of the plurality of necking parts via a coupling turret, but does disclose that coupling turret(s) can be part of the machine line (column 2 lines 23-25; the star wheel holding items for transfer is implied as a coupling turret), and Figure 6 appears to show a coupling turret adjacent to the trimming turret 501 (indicated by main shaft 510 and trimming spindles 515), so it is clear that coupling turrets may be used in the disclosed bottle can manufacturing apparatus. Babbitt teaches (Figures 1-2) that each of the rotating turrets of the necking processing parts (forming/necking turrets 60 with turret star wheels 24) are continuously disposed via a coupling turret (transfer star wheel 22), so when the combination of Marshall, Miller, and Babbitt, in which the trimming processing part of Marshall as modified by Miller is continuously disposed in the middle of the continuously disposed necking processing parts of Babbitt, is made, the trimming turret 501 of the trimming machine 505 of Marshall will be continuously disposed with the forming/necking turrets 60 with turret star wheels 24 of Babbitt via the transfer star wheels 22 of Babbitt.
Regarding Claim 3, with reference to the aforementioned combination of Marshall, Miller, and Babbitt, Babbitt teaches (Figure 2) the rotating turret (turret star wheel 24) of the necking processing part (forming/necking turrets 60 with turret star wheel 24 and tooling 105) includes a plurality of can body holding parts (pockets 24A) around the rotation axis (central axis 64) of the rotating turret of the necking processing part, and Marshall discloses (Figures 5-6) the rotating turret (trimming turret 501) of the trimming processing part (trimming machine 505) includes a plurality of can body holding parts (trimming spindles 515, shown in Figure 8 to be holding can 1000) around the rotation axis (axis through main shaft 510) of the rotating turret of the trimming processing part.
Regarding Claim 4, Marshall discloses (Figures 3, 5-6, and 8) a bottle can manufacturing method for forming a mouth portion in a bottomed cylindrical can body (can 1000), comprising: performing a plurality of stages of necking processing in sequence (column 2 lines 39-40; “set of necking operations” is interpreted as a plurality of stages of necking processing in sequence); performing a trimming process on an upper end part of the can body to perform trimming (column 4 lines 45-55; the trimmer head 500 is used to produce chips of varying geometries, thereby trimming the can opening) while moving the can body around a rotation axis (axis through main shaft 510) of a rotating turret (trimming turret 501) of a trimming processing part (trimming machine 505) and rotating the can body (column 4 lines 15-16; the can 1000 is mounted upon trimming spindle 515, as shown in Figure 8, so when trimming spindle 515 is driven to rotate, the can will rotate as well) in sequence before or after at least one stage of the necking processing (column 1 lines 41-43); and the trimming is performed in sequence with the necking processing in the middle of the necking processing performed in the plurality of stages (column 1 lines 40-49; trimming is performed between first and second sets of necking stages, i.e. in the middle of the necking processing stages).
Marshall does not disclose that the trimming process is slit processing which produces trimmed material in the form of a single ring shape; the trimmed material of Marshall is in the form of chips of varying sizes and shapes (column 4 lines 44-47). Miller teaches (Figures 4 and 7) a bottle can manufacturing method comprising performing slit processing on an upper end part of a can body (can body B) to perform trimming while moving the can body around a rotation axis (drive shaft axis 64) of a rotating turret (main turret 236) of a trimming processing part (assembly of main turret 236 with spindle units 86 having cutting ring 163 mounted on spindle sleeve 106 which cooperates with cutting edge 155 of blade 153) and rotating the can body (column 10 lines 7-12) so that the upper end part of the can body is separated from the can body into a single ring shape (scrap ring B’; clearly seen in Figures 4 and 7). Trimming the end part of the can body such that the trimmed material has a single ring shape as opposed to multiple chips of varying sizes is beneficial in that it allows for a very clean cut about the periphery of the can body (column 10 lines 64-66), as well as allows for simple disposal of the scrap material (column 10 lines 50-61; scrap ring B’ remains on knife ring 163 until it is displaced to fall down discharge chute 282). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottle can manufacturing method disclosed by Marshall such that slit processing is performed so that the upper end part of the can body is separated from the can body into a single ring shape, as taught by Miller, in order to ensure a clean cut on the can and allow for simple disposal of scrap.
Marshall is silent to the details of the necking processing stages. Babbitt teaches (Figures 1 and 2) a bottle can manufacturing method for forming a mouth portion in a bottomed cylindrical can body (can 5 with open end 6 and closed end 7), comprising: performing a plurality of stages of necking processing in sequence (column 3 lines 35-39 and 63-67; many necking stages are required and are performed by the forming/necking turrets 60 with turret star wheels 24 arranged in sequence in machine line 10) in which each stage of the necking processing is performed while moving the can body around a rotation axis (central axis 64 of turret star wheel 24) of a rotating turret (turret star wheel 24) of a necking processing part (forming/necking turret 60 with turret star wheel 24 and tooling 105), wherein the necking processing parts are in sequence via a coupling turret (transfer star wheel 22). As this is a known way of performing necking processing in a bottle can manufacturing method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle can manufacturing method disclosed by Marshall, such that the plurality of stages of necking processing are performed in the same manner as that taught by Babbitt, to achieve the same result of necking the can.
Examiner note: Marshall does not explicitly disclose that the trimming is performed in sequence before or after the at least one stage of necking processing via a coupling turret, but does disclose that coupling turret(s) can be part of the machine line (column 2 lines 23-25; the star wheel holding items for transfer is implied as a coupling turret), and Figure 6 appears to show a coupling turret adjacent to the trimming turret 501 (indicated by main shaft 510 and trimming spindles 515), so it is clear that coupling turrets may be used in the disclosed bottle can manufacturing method. Babbitt teaches (Figures 1-2) that each of the necking stages (performed by forming/necking turrets 60 with turret star wheels 24) are in sequence via a coupling turret (transfer star wheel 22), so when the combination of Marshall, Miller, and Babbitt, in which the trimming step of Marshall as modified by Miller is performed in sequence with the necking processing stages of Babbitt in the middle of said necking processing stages, is made, the trimming step performed by the trimming turret 501 of trimming machine 505 of Marshall will be performed in sequence with the necking processing stages performed by the forming/necking turrets 60 with turret star wheels 24 of Babbitt via the transfer star wheels 22 of Babbitt.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Miller and Babbitt as applied to Claim 4 above, and further in view of Robinson et al., hereinafter Robinson (US 2016/0251105).
Regarding Claim 6, Marshall discloses formation of a screw part is performed after the trimming (column 2 lines 62-65; this paragraph describes trimming performed after threading, but the phrase “there is also a trimming turret after a threading turret” implies that this trimming turret is additional to the trimming turret(s) used to trim the can during/after the necking stages, which are performed before threading, so the threading, i.e. formation of a screw part, is performed after trimming), but is silent to formation of a curled part. Robinson teaches (Figures 5A/B and 6) a bottle can manufacturing method for forming a mouth portion (neck 20 with uppermost portion 80 and opening 24) in a bottomed cylindrical can body (metallic bottle 104), wherein formation of a curled part (curl 108) is performed after the trimming ([0046] lines 1-7; the neck 20 of bottle 104 has already been formed prior to the curl 108 being formed, implying that all necking and trimming processes have been performed before the formation of the screw part and the curled part). The curled part serves as a base into which a screw part (threads 56) is then formed ([0048] lines 3-10). As Marshall is silent to the specific method by which the forming of the screw part is performed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle can manufacturing method for forming a mouth portion in a bottomed cylindrical can disclosed by Marshall such that formation of a curled part is performed in addition to the formation of a screw part, as taught by Robinson, as this is a known way of forming a screw part in a can neck.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725